Citation Nr: 1546586	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm condition.

2.  Entitlement to service connection for bilateral hand condition.

3.  Entitlement to service connection for bilateral foot condition.
 
4.  Entitlement to service connection for bilateral ankle condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was remanded by the Board in October 2014 and is again before the Board.  Remand instructions, namely VA examinations being conducted, have been properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for a bilateral hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left arm condition that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot condition that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral ankle condition that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a left arm disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a bilateral ankle disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, August 2010, May 2011, and July 2011 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in September 2015.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted appropriate diagnostic tests.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Facts and Analysis

The Veteran appeared for a VA examination as to the elbow and forearm in September 2015.  The examiner found the Veteran's left elbow and forearm to be normal; no disability was found.  The Veteran reported that his left forearm "only hurts because of [his] hands... hardly bothers me anymore."

The Veteran appeared for a VA examination as to his hand, thumb and fingers in September 2015.  The examiner found no current diagnosis as to the claimed bilateral foot condition.  The Veteran reported no current symptoms as to his feet.

The Veteran appeared for a VA examination as to his bilateral ankles also in September 2015.  The Veteran reported that his ankles click and pop.  The examiner examined the ankles and found them to be normal; no medical condition as to the bilateral ankles was diagnosed.

The Veteran reported the last time he had been treated for a left elbow, feet and ankles condition was over 30 years ago, outside the pendency of the appeal.

The examiner found that as to the left arm, bilateral feet and bilateral ankles, the x-ray studies are negative and there is no evidence of a chronic or on-going medical condition associated with and/or aggravated by the Veteran's military service.

The examiner noted that the Veteran stated his sole purpose is to gain access for the evaluation and care of his bilateral hand condition, that he did not injure his lower extremities in the conduct of airborne operations while on active duty or later.  Additionally, the examiner relayed that the Veteran openly stated that he was coached by an unnamed veteran service person in Texas to declare lower extremity conditions based on his parachute rigger experience.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a left arm, bilateral foot or bilateral ankle disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current left arm, bilateral foot or bilateral ankle disability, the Board finds that service connection for these claims must be denied.

To the extent to which the Veteran claims he has a current left arm, bilateral foot and bilateral ankle disability, the Board notes that the Veteran is indeed competent to testify as to such observable symptomatology; for example, the Veteran states that his ankles click and pop.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claims.  As well, pain alone is not a disability in the absence of an underlying disease or injury for VA disability compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with any left arm, bilateral foot and/or bilateral ankle disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claims, and they fail on this basis alone.  The benefits in question are therefore denied.

There is no medical evidence showing that each disability in question has been present at any time during the pendency of the claim for service connection for a left arm, bilateral foot and bilateral ankle disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to these claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a left arm condition is denied.

Entitlement to service connection for bilateral foot condition is denied.
 
Entitlement to service connection for bilateral ankle condition is denied.


REMAND

In August 2015, the Veteran submitted authorization for the retrieval of treatment records documenting bilateral hand x-rays from UTMB Health, from May 2015 to May 2016.  A response from the medical provider reflects that records exist for the Veteran but not for the dates specified.  The record reflects that the medical provider said if the patient is unsure of the exact dates, to submit a request specifying "all records."  The Board finds a remand necessary to afford the Veteran the opportunity to submit corrected dates or specify "all records," in the interest of aiding the Veteran in obtaining all potentially relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he clarify the dates when he received treatment at UTMB Health and reauthorize VA to obtain any relevant outstanding records.  If the Veteran is unsure of the exact dates, he should be advised to submit a request specifying "all records."  Once records are obtained, associate them with the claims file.

2.  After the above is complete, readjudicate the Veteran's claim for service connection for a bilateral hand condition.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


